—In an action to recover damages for personal injuries, the defendant Brooklyn Union Gas Company appeals from so much of an order of the Supreme Court, Kings County (Rappaport, J.), dated September 22, 1999, as denied its cross motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the cross motion is granted, the complaint is dismissed insofar as asserted against the appellant, and the action against the remaining defendants is severed.
The affidavit of the plaintiffs attorney in opposition to the appellant’s prima facie showing of entitlement to summary judgment through the affidavit of its expert was insufficient to raise a triable issue of fact. O’Brien, J. P., Altman, Luciano and Adams, JJ., concur.